278 S.W.3d 138 (2009)
KENTUCKY BAR ASSOCIATION, CLE COMMISSION, Movant,
v.
John Rudd McGEENEY, Respondent.
No. 2008-SC-000969-KB.
Supreme Court of Kentucky.
February 19, 2009.

OPINION AND ORDER
The Kentucky Bar Association (KBA), Continuing Legal Education (CLE) Commission, moves this Court to order Respondent, John Rudd McGeeney, KBA Member No. 81710, with a last known bar roster address of 59 Hill Road, Louisville Kentucky, 40204, to pay $750.00 in fines for failure to meet the minimum CLE requirements of SCR 3.661 for the 2007-2008 educational year. Finding that Respondent has failed to show good cause as to why he should not be sanctioned by this court, we hereby adopt the Commission's recommendation. SCR 3.669(4).
Respondent failed to accrue the minimum twelve and one-half (12.5) hours of continuing legal education required by the KBA pursuant to SCR 3.661, for the educational year ending June 30, 2008. Respondent was credited one-quarter (.25) hour of the twelve and one-half (12.5) hours required by the CLE Commission during the educational year. SCR 3.661. Additionally, Respondent's application for a hardship time exemption, pursuant to SCR 3.667(2), was not filed until December 30, 2008, more than three (3) months after the filing deadline had passed.
Respondent was notified of his obligation to comply with the KBA's CLE *139 requirements on numerous occasions. From May 1, 2008, to October 1, 2008, in addition to numerous telephone calls and email, he was sent five (5) written notices informing him of the necessity to obtain completion of these hours under SCR 3.661 or to request extension of time pursuant to SCR 3.667. Until action was taken against him, however, Respondent failed to reply to these notices.
According to the CLE Commission, Respondent belatedly reported 4.75 hours of CLE credit taken on June 30, 2008, which was not honored because the report was filed late and was not accompanied by the required late filing fees. After all deadlines to complete the CLE credits and to complete a time extension application had passed, the CLE Commission filed a report detailing Respondent's failure to comply. Accordingly, the CLE Commission renewed its motion to suspend Respondent from the practice of law or otherwise sanction Respondent.
This Court's previous Order to Show Cause for non-compliance with the minimum CLE requirements was answered, but Respondent failed to show good cause as to why he should not be sanctioned or suspended from the practice of law pursuant to SCR 3.669. Respondent explained in his response that he faced troubles because of the recent economic crisis, citing an increased work load, increased traveling, and financial woes. While we are cognizant of the current financial situation, these troubles did not consume Respondent's time completely; he was nonetheless able to complete some CLE classes. An increased work load for the year in question does not excuse Respondent from his CLE responsibilities. Because Respondent has failed to show good cause for his failure to meet the CLE's minimum requirements, we find cause to fine him in the amount of $750.00 and reserve the right to suspend him according to SCR 3.669(4) should he fail to comply with the following orders.
Thus, it is ORDERED that:
1. Respondent John Rudd McGeeney, KBA No. 81710 is adjudged guilty of failing to complete the necessary CLE requirements for the 2007-2008 educational year.
2. Respondent will pay the sum of $750.00 to the Kentucky Bar Association, along with the appropriate late fees in order to receive credit for his 4.75 hours of late reported CLE credits, within twenty (20) days of this Order.
3. Respondent must complete sufficient CLE credits to cure his deficiency for the 2007-2008 educational year within sixty (60) days of this Order and the Commission shall apply back such credits to cure the existing deficiency.
4. Pursuant to SCR 3.667(2), Respondent shall not apply for a non-hardship extension for the educational year ending June 30, 2009.
All Sitting. All concur.
ENTERED: February 19, 2009.
/s/ John D. Minton Jr.
Chief Justice
*140